DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed February 24, 2022.  Claims 1, 9, and 12 are currently amended.  Claims 6-8 are canceled.  Claims 1-5 and 9-12 are pending review in this correspondence.

Response to Amendment
	Objection to the drawings are withdrawn in view of applicant’s claim cancelations.
	Rejection of claims 1-12 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments and cancelations.
	Rejection of claims 1-4 as being anticipated by Li et al (US 2016/0074857 A1) is withdrawn in view of applicant’s claim amendments, cancelations, and arguments.
	Rejection of claims 1-5 and 8-11 as being anticipated by Romer et al (WO 2017/017084 A1) is withdrawn in view of applicant’s claim amendments, cancelations, and arguments.
	Rejection of claims 6 and 7 as being unpatentable over Romer et al (WO 2017/017084 A1) in view of Jaaskelainen et al (US 2014/0056781 A1) is withdrawn in view of applicant’s claim cancelations.
	Rejection of claim 12 as being unpatentable over Romer et al (WO 2017/017084 A1) in view of Wang et al (US 2008/02672828 A1) is withdrawn in view of applicant’s claim cancelations.
Allowable Subject Matter
Claims 1-5 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the pipetting apparatus of claim 1, specifically the inclusion of a pipetting conduit at least partially filled with working gas, a pressure-modifying apparatus comprising a pipetting piston for modifying the pressure of the working gas, wherein the working gas is accommodated between the pipetting piston and the metered-liquid quantity furnished in the pipetting apparatus; and a control apparatus for applying control to the pressure-modifying apparatus, the control apparatus being embodied to apply control to the pressure-modifying apparatus so as to generate in the pipetting conduit, with respect to a reference holding pressure in the pipetting conduit which is necessary for immovable holding of the metered-liquid quantity, an overpressure pulse having a pulse duration of no more than 40 ms, wherein the control apparatus is further embodied to apply control to the pressure modification apparatus, prior to generation of the overpressure pulse in the pipetting conduit with respect to the reference holding pressure, so as to generate a negative pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        July 12, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796